                                  Case 2:21-cr-00143-RFB-BNW Document 14 Filed 08/31/21 Page 1 of 4




                                   1 Lance A. Maningo
                                     MANINGO LAW
                                   2 Nevada Bar No. 6405
                                     400 South 4th Street, Suite 650
                                   3
                                     Las Vegas, Nevada 89101
                                   4 702.626.4646
                                     lance@maningolaw.com
                                   5 Attorney for Defendant
                                   6
                                                                UNITED STATES DISTRICT COURT
                                   7
                                                                        DISTRICT OF NEVADA
                                   8
                                   9 THE UNITED STATES OF AMERICA,             )
                                                                               )
                                  10                   Plaintiff,              )
                                  11                                           )                    2:21CR00143-001
                                     vs.                                       )
                                  12                                           )                    (First Request)
400 South 4th Street, Suite 650




                                  13 ARIAN DAVIS,                              )
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                                                               )
                                  14                   Defendant.              )
                                  15 _________________________________________ )
                                  16 Certification: This Stipulation and Order is being timely filed.
                                  17                      STIPULATION TO CONTINUE SENTENCING

                                  18          IT IS HEREBY STIPULATED by and between CHRISTOPHER CHIOU, Acting

                                  19 United States Attorney and, JEREMY ROBBINS, Special Assistant United States Attorney,
                                  20
                                       Counsel for the United States of America and, LANCE A. MANINGO, of Maningo Law,
                                  21
                                       counsel for Defendant ARIAN DAVIS (“DAVIS”), that the sentencing hearing currently
                                  22
                                       scheduled for September 14, 2021, at 9:00 a.m. be vacated and continued sixty (60) days or to
                                  23
                                  24 a date and time convenient to this Honorable Court.
                                  25          This Stipulation is entered into for the following reasons:
                                  26
                                              1.     That Defendant, with the permission of Pre-Trial, hopes to relocate to a new
                                  27                 residence/location in Michigan and requires additional time to prepare for
                                                     sentencing;
                                  28
                                              2.     That Counsel for DAVIS requires additional time to prepare for sentencing;

                                                                                     1
                                  Case 2:21-cr-00143-RFB-BNW Document 14 Filed 08/31/21 Page 2 of 4




                                   1          3.     That DAVIS is out of custody and does not object to this continuance; and

                                   2          4.     That denial of this request for a continuance could result in a miscarriage of
                                                     justice.
                                   3
                                   4          RESPECTFULLY SUBMITTED this 30th day of August, 2021.

                                   5
                                   6
                                       By:   /s/ Lance Maningo                            By:    /s/ Jeremy Robbins______
                                   7         LANCE A. MANINGO                                    JEREMY ROBBINS
                                             Attorney for Defendant                              Attorney for United States
                                   8
                                   9
                                  10
                                  11
                                  12
400 South 4th Street, Suite 650
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                    2
                                  Case 2:21-cr-00143-RFB-BNW Document 14 Filed 08/31/21 Page 3 of 4


                                       Lance A. Maningo
                                   1   MANINGO LAW
                                       Nevada Bar No. 6405
                                   2   400 South 4th Street, Suite 650
                                       Las Vegas, Nevada 89101
                                   3
                                       702.626.4646
                                   4   lance@maningolaw.com
                                       Attorney for Defendant
                                   5
                                                                 UNITED STATES DISTRICT COURT
                                   6
                                                                      DISTRICT OF NEVADA
                                   7
                                       THE UNITED STATES OF AMERICA,             )
                                   8
                                                                                 )
                                   9                     Plaintiff,              )
                                                                                 )                  2:21CR00143-001
                                  10   vs.                                       )
                                  11                                             )                  (First Request)
                                       ARIAN DAVIS,                              )
                                  12                                             )
400 South 4th Street, Suite 650




                                                         Defendant.              )
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                       _________________________________________ )
                                  14
                                                                          FINDINGS OF FACT
                                  15
                                  16          Based upon the pending Stipulation of the parties, and good cause therefore, the Court

                                  17 finds that:
                                  18
                                              1.      That Defendant, with the permission of Pre-Trial, hopes to relocate to a new
                                  19                  residence/location in Michigan and requires additional time to prepare for
                                                      sentencing;
                                  20
                                              2.      That Counsel for DAVIS requires additional time to prepare for sentencing;
                                  21
                                  22          3.      That DAVIS is out of custody and does not object to this continuance; and

                                  23          4.      That denial of this request for a continuance could result in a miscarriage of
                                                      justice.
                                  24
                                  25
                                  26                                     CONCLUSIONS OF LAW
                                  27
                                             The ends of justice served by granting said continuance outweigh the best interests
                                  28
                                       of the public and the defendant, since the failure to grant said continuance would be likely to

                                                                                      3
                                  Case 2:21-cr-00143-RFB-BNW Document 14 Filed 08/31/21 Page 4 of 4


                                       result in a miscarriage of justice.
                                   1
                                                                             ORDER
                                   2
                                               IT IS THEREFORE ORDERED that the that sentencing in this matter currently
                                   3
                                   4 scheduled for September 14, 2021 at 9:00 a.m. be vacated and continued to
                                      November 16, 2021 ____
                                   5 __________________  at 1:00
                                                             ____PM in tby videoconference in LV Courtroom 7C.
                                   6                      31st day of August, 2021.
                                               DATED this _____
                                   7
                                   8
                                                                               ________________________________
                                   9
                                                                               RICHARD F. BOULWARE, II
                                  10                                           UNITED STATES DISTRICT JUDGE
                                       Respectfully submitted by:
                                  11
                                  12
400 South 4th Street, Suite 650
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                       By:    _/s/ Lance Maningo_____
                                  14          LANCE A. MANINGO
                                              Nevada Bar No.: 006405
                                  15
                                              400 S. 4th Street, Suite 650
                                  16          Las Vegas, Nevada 89101
                                             Attorney for Defendant DAVIS
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                4
